--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION VERSION
 
WAIVER AND FIRST AMENDMENT
 
WAIVER AND FIRST AMENDMENT, dated as of October 10, 2007 (this “First
Amendment”), to and under the Credit Agreement, dated as of July 25, 2007 (as
heretofore amended, supplemented or otherwise modified, the “Credit Agreement”),
among Beazer Homes USA, Inc., a Delaware corporation (the “Borrower”), the
several lenders from time to time parties thereto (the “Lenders”) and Wachovia
Bank, National Association, as agent (in such capacity, the “Agent”).
 
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement;
 
WHEREAS, the Borrower has advised the Agent and the Lenders that it intends to
restate its financial statements for the fiscal quarters ended June 30, 2007,
March 31, 2007 and December 31, 2006 and each of the fiscal years ended
September 30, 2006, September 30, 2005, September 30, 2004, September 30, 2003
and September 30, 2002 and each fiscal quarter occurring during such fiscal
years (the “Restatement”) in connection with the findings and conclusions made
by the Borrower’s Audit Committee during its investigation of certain accounting
matters described on Schedule I (the “Audit Committee Report”);
 
WHEREAS, the Borrower has further advised, and hereby acknowledges to, the Agent
and the Lenders that as a result of (x) the matters identified in the Audit
Committee Report giving rise to the Restatement and (y) the alleged violation of
the applicable Senior Indentures asserted by the applicable indenture trustee
thereunder in the notices of default delivered to the Borrower on September 6,
2007 and September 7, 2007, (i) Events of Default have occurred and are
continuing under Section 8.01(2) of the Credit Agreement by reason of the
Borrower’s breach of the representations and warranties contained in Sections
4.04 (Financial Statements) and Section 4.17 (Accuracy of Information) of the
Credit Agreement, (ii) Events of Default may have occurred and be continuing
under Section 8.01(2) of the Credit Agreement by reason of the Borrower’s breach
of the representations and warranties contained in Section 4.06 (Other
Agreements), Section 4.07 (Litigation) and Section 4.14 (Laws; Environment) of
the Credit Agreement, (iii) Defaults and Events of Default have occurred and are
continuing under Section 8.01(3) of the Credit Agreement by reason of the
Borrower’s failure to comply with the covenants contained in Section 5.08(1)
(Quarterly Financial Statements), Section 5.08(2) (Annual Financial Statements),
Section 5.08(7) (Compliance Certificate), Section 5.08(11) (Notice of Defaults
and Events of Default) and Section 5.09 (Subsidiary Reporting Requirements) of
the Credit Agreement, (iv) Defaults and Events of Default may have occurred and
be continuing under Section 8.01(3) of the Credit Agreement by reason of the
Borrower’s failure to comply with the covenant contained in Section 5.06
(Compliance with Laws) and Section 5.08(6) (Borrowing Base Certificate), (v)
Defaults and Events of Default will occur and be continuing under Section
8.01(3) of the Credit Agreement, but for the waivers contained in this First
Amendment, by reason of the Borrower’s failure to comply with the requirements
contained in Section 5.08(2) (Annual Financial Statements), Section 5.08(4)(b)
(Variance Analysis), Section 5.08(7) (Compliance Certificate) and Section
5.08(9) (Accountant’s Report) to deliver financial statements for the fiscal
year of the Borrower ending September 30, 2007 and the required accompanying
certificates and letter, (vi) Defaults and Events of Default will occur and be
continuing under Section 8.01(3) of the Credit Agreement, but for the waivers
contained in this First Amendment, by reason of the Borrower’s failure to comply
with the requirements contained in Section 5.08(1) (Quarterly Financial
Statements), Section 5.08(4)(a) (Variance Analysis) and Section 5.08(7)
(Compliance Certificate) to deliver financial statements for the Borrower’s
fiscal quarter ending December 31, 2007 and the required accompanying
certificates, and (vii) Defaults and Events of Default will occur and be
continuing under Section 8.01(3) of the Credit Agreement, but for the waivers
contained in this First Amendment, by reason of the Borrower’s failure to comply
with the requirements contained in Section 5.09 (Subsidiary Reporting
Requirements) to deliver financial statements of the Borrower’s Subsidiaries;
and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Borrower further acknowledges that as a result of the Defaults and
Events of Default described in the immediately preceding paragraph, the Lenders
have no obligation to make any further extensions of credit;
 
WHEREAS, the Borrower has requested that the Lenders waive such Defaults and
Events of Default to afford the Borrower an opportunity to restate its financial
statements and the financial statements of its Subsidiaries, and the Lenders are
agreeable to such request but only upon the terms and subject to the conditions
set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Lenders, and the Agent agree as follows:
 
SECTION 1.  DEFINITIONS.  Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.
 
SECTION 2.  WAIVERS.
 
2.1  The Lenders hereby waive:
 
(a) any Defaults or Events of Default under Section 8.01(2) and (3) of the
Credit Agreement arising solely (i) by reason of the representations and
warranties contained in Sections 4.04 (Financial Statements), 4.06 (Other
Agreements), 4.07 (Litigation), 4.14 (Law; Environment) and 4.17 (Accuracy of
Information) of the Credit Agreement having proven to have been incorrect,
incomplete or misleading as a result of the matters identified in the Audit
Committee Report giving rise to the Restatement and (ii) by reason of the
Borrower’s failure to comply with the covenants contained in Section 5.06
(Compliance with Laws), Section 5.08(1) (Quarterly Financial Statements),
Section 5.08(2) (Annual Financial Statements), Section 5.08(4) (Variance
Analysis), Section 5.08(6) (Borrowing Base Certificate), Section 5.08(7)
(Compliance Certificate), Section 5.08(10) (Notice of Litigation), Section
5.08(11) (Notice of Defaults and Events of Default) and Section 5.09 (Subsidiary
Reporting Requirements) of the Credit Agreement as a result of the matters
identified in the Audit Committee Report giving rise to the Restatement;
 
 
 

--------------------------------------------------------------------------------

 
 
(b) compliance with the covenants contained in (i) Sections 5.08(2) (Annual
Financial Statements), 5.08(4)(b) (Variance Analysis), 5.08(7) (Compliance
Certificate), 5.08(9) (Accountant’s Report) and 5.09(2) (Annual Financial
Statements) of the Credit Agreement for the fiscal year of the Borrower ended
September 30, 2007 and (ii) Sections 5.08(1) (Quarterly Financial Statements),
5.08(4)(a) (Variance Analysis), 5.08(7) (Compliance Certificate) and 5.09(1)
(Quarterly Financial Statements) of the Credit Agreement for the fiscal quarter
of the Borrower ending December 31, 2007, in each case as a result of the
matters identified in the Audit Committee Report giving rise to the Restatement;
provided that the foregoing waivers in this clause (b) above shall be
conditioned upon (x) until delivery of the Restated Financial Statements in
accordance with clause (y) below, the Borrower furnishing to the Agent, within
the time frames therefor set forth in Section 5.08(1), 5.08(2), 5.09(1) and
5.09(2) of the Credit Agreement, the financial statements required therein
except that such financial statements shall not be required to be audited or
reviewed by auditors and shall be accompanied by a certificate of the President
or the Chief Financial Officer of the Borrower certifying (i) that such
financial statements were prepared in good faith, based upon reasonable
assumptions and fairly present, in all material respects, the financial position
and results of operations of the Borrower for the period indicated, subject to
the Restatement (such financial statements, the “Interim Financial Statements”),
(ii) the Borrower’s compliance with all financial covenants, including without
limitation those set forth in Section 6.10 and Article VII of the Credit
Agreement, which certificate shall set forth in reasonable detail the
computation thereof and (iii) that to the best of his knowledge no Default or
Event of Default has occurred and is continuing, or if a Default or Event of
Default has occurred and is continuing, a statement as to the nature thereof and
the action which is proposed to be taken with respect thereto and (y) the
Borrower furnishing to the Agent for delivery to each of the Lenders no later
than 3:00 p.m. (New York City time) on May 15, 2008 (i) the annual financial
statements and related materials required by Sections 5.08(2), 5.08(4)(b),
5.08(7), 5.08(9) and 5.09(2) of the Credit Agreement in respect of the fiscal
year of the Borrower ended September 30, 2007 and (ii) the quarterly financial
statements and related materials required by Sections 5.08(1), 5.08(4)(a),
5.08(7) and 5.09(1) of the Credit Agreement in respect of the fiscal quarter
ending December 31, 2007 (all such financial statements described in clauses (i)
and (ii), the “Restated Financial Statements”); and
 
(c) any Defaults or Events of Default under Section 8.01(2), (3) and (4) of the
Credit Agreement arising solely as a result of the violation of the applicable
Senior Indentures asserted by the applicable indenture trustee thereunder in the
notices of default delivered to the Borrower on September 6, 2007 and September
7, 2007 (it being understood that the Lenders shall not be deemed to have waived
any Defaults or Events of Default hereunder arising from the acceleration of the
obligations under any of the Senior Indentures, whether or not as a result of
the matters asserted in such notices of default).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.  AMENDMENTS AND OTHER AGREEMENTS.
 
3.1  Amendment to Section 1.01.
 
(a)  Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical order:
 
“Acceptable Appraisal” means an appraisal commissioned by and addressed to the
Agent (reasonably acceptable to the Agent as to form, assumptions, substance,
and appraisal date), prepared by a qualified professional appraiser reasonably
acceptable to the Agent, and complying in all material respects with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989.


 “Aggregate Outstanding Extensions of Credit” means, at any time, the sum of the
aggregate principal amount of all Loans (including all Swing Line Loans) and the
Facility Letter of Credit Obligations, in each case outstanding at such time.
 
“Appraised Value” means, with respect to any Real Property or any portion
thereof, the appraised value of such Real Property or portion thereof set forth
in the most-recent Acceptable Appraisal obtained by the Agent pursuant to the
Loan Documents.  The Appraised Value of (a) a Real Property shall be adjusted to
take into account any portion that has been sold or otherwise transferred, and
(b) a portion of a Real Property shall be calculated based upon the Acceptable
Appraisal for such Real Property and allocated to such portion of such Real
Property by the Borrower based upon a reasonable methodology approved by the
Agent, including a methodology to reflect the value of ongoing or completed
construction of Housing Units and improvements to Lots under Development.
 
“Adjusted Cash Flow from Operations” means, for any period of four consecutive
fiscal quarters of the Borrower and its Subsidiaries (other than those
Subsidiaries that are not Guarantors), the sum of (a) the cash generated by (or
used in) operating activities, as calculated on the quarterly financial
statements for the Borrower and its Subsidiaries, on a consolidated basis for
such period, as determined in accordance with GAAP, such amount being reflected
in the line item designated “Net Cash (used in) provided by operating
activities” on the Borrower’s quarterly financial statements, plus (b) Interest
Incurred of the Borrower and its Subsidiaries, on a consolidated basis for such
four consecutive fiscal quarters, as determined in accordance with GAAP.
 
“Audit Committee Report” has the meaning set forth in the First Amendment.
 
“Cash Collateral Agreement” means the Cash Collateral Agreement to be executed
and delivered by the Borrower in accordance with Section 5.16, in form and
substance reasonably satisfactory to the Agent and the Borrower.
 
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral Agreement” means the Collateral Agreement to be executed and
delivered by the Borrower and each Subsidiary Guarantor in accordance with
Section 5.16, in form and substance reasonably satisfactory to the Agent and the
Borrower.
 
“Collateral Release Conditions” means the collective reference to the following
conditions: (a) the Restated Financial Statements shall have been filed with the
Securities and Exchange Commission, (b) no Default or Event of Default shall
have occurred and be continuing under this Agreement, (c) the Senior Notes
Resolution shall have occurred and (d) the Borrower shall have maintained an
Interest Coverage Ratio (determined for the last four quarter period then most
recently ended) of not less than 1.75 to 1.00 for two consecutive fiscal
quarters then most recently ended.
 
“Collateral Release Date” means the date on which the Collateral Release
Conditions have been satisfied in accordance with Section 2.01.2(b)(v).
 
“Construction Inspector” means the architectural or engineering firm or such
party which the Agent shall designate to perform various services on behalf of
the Agent and the Lenders.  The services to be performed by the Construction
Inspector shall include inspections, review of the plans and all proposed
changes to them, preparation of a “cost breakdown” construction analysis,
periodic inspections of construction work for conformity with the plans,
approval of draw requests and the issuance of reports and certifications solely
for the benefit of the Agent and the Lenders and shall not impose upon the Agent
or any Lender any obligation to make inspections, or to correct or require any
other Person to correct any defects, or to notify any Person with respect to
such defects,.
 
“First Amendment” means the Waiver and First Amendment, dated as of October 10,
2007, to and under this Agreement.
 
“First Amendment Effective Date” means the date that the First Amendment becomes
effective in accordance with its terms.
 
“Interest Incurred” means, for any period, the sum (on a consolidated basis for
the Borrower and its Subsidiaries (other than those Subsidiaries which are not
Guarantors)) of all interest incurred (whether expensed or capitalized) of the
Borrower and its Subsidiaries, less the amount of interest income for such
period.
 
“Loan Party” means the Borrower and each Guarantor.
 
“Mortgaged Property” means the real estate of the Loan Parties, as to which the
Agent for the benefit of the Lenders has been granted a Lien pursuant to a
Mortgage.
 
“Mortgages” means each of the mortgages, deeds of trust and similar instruments
(including any spreader, amendment, restatement or similar modification of any
existing Mortgage) made by any Loan Party in favor of the Agent or for the
benefit of the Agent, for the benefit of the Lenders, in form and substance
reasonably satisfactory to the Agent and the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
“Mortgage Condition” means, as to any Qualified Real Property of the Loan
Parties, (a) the Agent shall have received a Mortgage with respect to each
Mortgaged Property encumbered by such Mortgage, executed and delivered by a duly
authorized officer of each party thereto, (b) if requested by the Agent, the
Agent shall have received, and the title insurance company issuing the policy
referred to in clause (c) below (the “Title Insurance Company”) shall have
received, maps or plats or an as-built survey of the sites of the Mortgaged
Properties either certified to the Agent and the Title Insurance Company in a
manner satisfactory to them, dated a date reasonably satisfactory to the Agent
and the Title Insurance Company by an independent professional licensed land
surveyor reasonably satisfactory to the Agent and the Title Insurance Company or
otherwise acceptable to the Title Insurance Company to induce the Title
Insurance Company to remove any survey exception from the policy referred to in
clause (c) below and issue customary survey-dependent endorsements, (c) the
Agent shall have received in respect of each Mortgaged Property a mortgagee’s
title insurance policy (or policies) or marked up unconditional binder for such
insurance, in each case in form and substance reasonably satisfactory to the
Agent, (d) the Agent shall have received evidence satisfactory to it that all
premiums in respect of each such policy referred to in clause (c) above, all
charges for mortgage recording tax, and all related expenses, if any, have been
paid, (e) if requested by the Agent, the Agent shall have received (A) a policy
of flood insurance that (1) covers any parcel of improved real property that is
encumbered by any Mortgage and (2) provides coverage in an amount not less than
the outstanding principal amount of the indebtedness secured by such Mortgage
that is reasonably allocable to such real property or the maximum limit of
coverage made available with respect to the particular type of property under
the National Flood Insurance Act of 1968, whichever is less, and (B)
confirmation that the Borrower has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board, (f) the Agent shall have
received a copy of all recorded documents referred to, or listed as exceptions
to title in, the policy or policies referred to in clause (c) above and a copy
of all other material documents affecting the Mortgaged Properties, (g) the
Agent shall have received evidence that counterparts of such Mortgages have been
filed in the offices that the Agent may reasonably deem necessary or desirable
in order to create a valid Lien on the property described therein in favor of
the Agent and evidence that all other actions that the Agent may reasonably deem
necessary or desirable in order to create valid and perfected first priority
Liens on the Mortgaged Properties has been taken, subject to Liens permitted by
Section 6.01(1) through (6) to the extent such Liens are senior in priority to
the Lien created by the Mortgage by operation of law and Liens that are
exceptions to coverage in the title policies referred to in clause (c) above and
(h) the Agent shall have received a letter of opinion of local counsel addressed
to the Agent and the Lenders in states in which the Qualified Real Property is
located with respect to the enforceability and validity of the Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent.
 
“Permitted Secured Debt Conditions” means, with respect to any Secured Debt
permitted to be incurred under Section 6.02, the collective reference to the
following conditions: (i) no Default or Event of Default shall have occurred and
be continuing and (ii) all representations and warranties shall be true and
correct in all material respects immediately prior to, and immediately after
giving effect to, the incurrence of such Secured Debt.
 
 
 

--------------------------------------------------------------------------------

 
 
“Qualified Real Property” means, with respect to any Loan Party, all Real
Property that is owned solely by such Person; provided that no Real Property
shall be considered for inclusion as Qualified Real Property unless (a) the
Agent shall have received an Acceptable Appraisal (the fees and expenses
associated with such Acceptable Appraisal to be paid by the Borrower in
accordance with the terms of this Agreement), (b) the Agent shall be satisfied
that all actions necessary or desirable in order to create perfected first
priority Lien on such real property have been taken, including, the filing and
recording of Mortgages and (c) the Agent shall have received an environmental
assessment report, in form and substance reasonably satisfactory to the Agent
from an environmental consulting firm reasonably satisfactory to the Agent (it
being understood that in satisfaction of this clause (c), the Agent shall accept
Phase I environmental reports which have been prepared no more than two years
prior to the date of delivery thereof or if any such report was prepared more
than two years prior to the date of delivery thereof, an environmental database
update with respect thereto, so long as each such report and update is in form
and substance reasonably satisfactory to the Agent). 
 
“Real Property” means all of those plots, pieces or parcels of land now owned,
leased or hereafter acquired or leased by a Loan Party (the “Land”), together
with the right, title and interest of such Loan Party in and to the streets, the
land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land necessary for the residential development of such Land,
together with all of the buildings and other improvements now or hereafter
erected on the Land, and any fixtures appurtenant thereto.  It is understood
that any calculation of the book value of Real Property shall be calculated as
of the month end last reported in a Borrowing Base Certificate.
 
“Restated Financial Statements” has the meaning set forth in the First
Amendment.
 
“Restated Financial Statements Delivery Date” means the date on which the
Restated Financial Statements shall have been delivered in accordance with
Section 2.1(b) of the First Amendment.
 
“Restatement” has the meaning set forth in the First Amendment.
 
“Secured Borrowing Base” means, with respect to any date of determination, an
amount equal to the sum of the following assets of the Loan Parties with respect
which the Borrower shall have satisfied the Secured Borrowing Base
Conditions:  an amount equal to (i) 100% of the Unrestricted Cash plus (ii) 100%
of the book value of Receivables from Housing Unit Closings plus  (iii) 30% of
the book value of Lots under Development plus (iv) 50% of the book value of
Finished Lots plus (v) 65% of the book value of Speculative Housing Units plus
(vi) 80% of the book value of Housing Units under Contract; provided that if the
Agent has an Acceptable Appraisal with respect to a Real Property (or any
portion thereof) that is included in the Secured Borrowing Base, then the amount
of availability includable in the Secured Borrowing Base attributable to such
Real Property (or portion thereof) shall be equal to the lesser of (A) the
amounts calculated as set forth above and (B) the amounts that would be
calculated as set forth using the Appraised Value of such Real Property (or
portion thereof) instead of book value.  Notwithstanding anything to the
contrary herein, (x) not more than 30% of the total aggregate Secured Borrowing
Base (including, without limitation, Unrestricted Cash and Receivables) shall be
comprised of Lots Under Development and Finished Lots and (y) not more than 25%
of the total aggregate Secured Borrowing Base (including, without limitation,
Unrestricted Cash and Receivables) shall be comprised of Secured Borrowing Base
Assets of the type described in the foregoing clauses (iii) through (vi) that
relate to property located in a Single Market.
 
 
 

--------------------------------------------------------------------------------

 
 
“Secured Borrowing Base Assets” means those assets of the Loan Parties with
respect to which the Secured Borrowing Base Conditions shall have been
satisfied.
 
“Secured Borrowing Base Conditions” means those conditions set forth on Schedule
IV.
 
“Security Documents” means the collective reference to the Cash Collateral
Agreement, the Collateral Agreement, the Mortgages and all other security
documents hereafter delivered to the Agent granting a Lien on any property of
any Person to secure the Obligations of the Loan Parties under any Loan
Document.
 
“Senior Notes Litigation” means the litigation captioned “Beazer Homes USA, Inc.
v. U.S. Bank National Association and U.S. Bank Trust National Association”,
Civil Action, File No. 1:07-CV-2006-JEC, pending in the United States District
Court for the Northern District of Georgia (Atlanta Division), commenced on or
about September 10, 2007.
 
“Senior Notes Resolution” means, so long as no action has been taken by the
applicable trustee under the Senior Indentures to exercise rights and remedies
thereunder, the occurrence of either (i) a final and nonappealable order entered
in favor of the Borrower in the Senior Notes Litigation or (ii) any settlement
of the Senior Notes Litigation by entry of a final, nonappealable order
dismissing the Senior Notes Litigation with prejudice.
 
“Single Market” means the reference to each separate metropolitan statistical
area identified on Schedule V, as updated by the Borrower from time to time.
 
(b)  Section 1.01 of the Credit Agreement is hereby amended by inserting in the
definition of “Borrowing Base Availability” after “Borrowing Base” therein the
phrase “or the Secured Borrowing Base, as applicable,”.
 
(c)  Section 1.01 of the Credit Agreement is hereby amended by inserting in the
definition of “Borrowing Base Debt” after “means” the phrase: “(a) at any time
prior to the Collateral Release Date, the Aggregate Outstanding Extensions of
Credit and (b) at any time on and after the Collateral Release Date,”.
 
(d)  Section 1.01 of the Credit Agreement is hereby amended by inserting in the
definition of “Inventory Valuation Date” at the end thereof immediately before
the period therein “and, at any time prior to the Collateral Release Date,
Section 2.01.2(b)(ix)”.
 
(e)  Section 1.01 of the Credit Agreement is hereby amended by deleting in its
entirety the definition of “Loan Documents” inserting in lieu thereof the
following:
 
 
 

--------------------------------------------------------------------------------

 
 
“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Documents, the Reimbursement Agreements, and any and all documents delivered
hereunder or pursuant hereto.”.
 
(f)  Section 1.01 of the Credit Agreement is hereby amended by inserting in the
definition of “Secured Debt” immediately after the word “excluding” the phrase
“the Obligations, the obligations under the Senior Indentures and”.
 
(g)  Section 1.01 of the Credit Agreement is hereby amended by inserting in the
definition of “Unrestricted Cash” at the end thereof immediately prior to the
period therein “, except to the extent such cash is identified as “restricted”
as a result of the Liens pursuant to the Security Documents”.
 
3.2  Amendments to Section 2.01.2
 
(a)  Section 2.01.2 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting in lieu thereof the following:
 
 “Section 2.01.2 Borrowing Bases.
 
(a) Borrowing Base.  At any time after the Collateral Release Date when the
Borrower’s senior unsecured long-term debt does not have a rating of BBB- or
higher from S&P or Baa3 or higher from Moody’s, (i) the aggregate amount of
Borrowing Base Debt at any one time outstanding may not exceed the Borrowing
Base as of the most recent Inventory Valuation Date and (ii) no Loan shall be
made, and no Facility Letter of Credit shall be issued or amended, that would
have the effect of increasing the then outstanding amount of the Borrowing Base
Debt to an amount exceeding such Borrowing Base, provided that a Loan shall not
be deemed to have increased the amount of the Borrowing Base Debt to the extent
that the proceeds of such Loan are immediately used to repay a Swing Line Loan
theretofore included in the Borrowing Base Debt.
 
(b)  Secured Borrowing Base.  (i) On and after the First Amendment Effective
Date, (A) the aggregate amount of Aggregate Outstanding Extensions of Credit at
any one time outstanding shall not exceed the Secured Borrowing Base as of the
most recent date of determination and (B) no Loan shall be made, and no Facility
Letter of Credit shall be issued or amended, if after giving effect to the
incurrence of such Loan or the issuance or amendment of such Facility Letter of
Credit, the then outstanding amount of the Aggregate Outstanding Extensions of
Credit shall exceed the Secured Borrowing Base as of the most recent date of
determination; provided that a Loan shall not be deemed to have increased the
amount of the Aggregate Outstanding Extensions of Credit to the extent that the
proceeds of such Loan are immediately used to repay a Swing Line Loan
theretofore included in the calculation of Aggregate Outstanding Extensions of
Credit.  On and after the Collateral Release Date, the Borrower shall no longer
be required to comply with this Section 2.01.2(b), which Section shall have no
further force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower may, upon not less than seven days’ prior notice,
request in writing that the Agent release its Liens on Mortgaged Properties or
any portion thereof that the Borrower or the applicable Loan Party has a Housing
Unit under Contract to be sold in the ordinary close of business with a closing
date that is within thirty days of the requested release.  In the event that the
Agent receives such request in accordance herewith, then the Agent shall release
its Liens on such Mortgaged Property (or the portion thereof, including any
related personal property) within five Business Days prior to the date of the
Housing Unit Closing so long as the net proceeds of such sale are paid to the
Agent to be applied to repay the outstanding Loans and/or cash collateralize
outstanding Facility Letters of Credit.  Upon the release of the Agent’s Liens
on any portion of the Mortgaged Properties, such portion of the Mortgaged
Properties shall no longer be included in the calculation of the Secured
Borrowing Base as reflected in the next Borrowing Base Certificate to be
delivered by the Borrower.
 
(iii)           With respect to Unrestricted Cash or Mortgaged Property included
in the calculation of the Secured Borrowing Base, from time to time, the
Borrower may request in writing (which in the case of any release of
Unrestricted Cash in exchange for the pledge of Mortgaged Property, shall
include a certification that any such Unrestricted Cash released shall be paid
in immediately available funds to the Loan Party which shall have pledged such
Mortgaged Property substituting therefor), that the Agent release its Lien on
(x) such Unrestricted Cash, (y) such Mortgaged Property (or any portion thereof,
including any related personal property) in order to substitute one or more
Mortgaged Properties in lieu thereof or (z) on Unrestricted Cash or Mortgaged
Property (or any portion thereof, including any related personal property), or
any combination thereof as the Borrower may determine in its sole discretion at
any time that the Secured Borrowing Base exceeds the Aggregate Outstanding
Extensions of Credit as of the most recent date of determination in an amount
not to exceed such excess.  In the event that the Agent receives such request in
accordance herewith, then the Agent shall, (A) so long as no Event of Default
has occurred and is continuing or would result therefrom and (B) either after
giving effect to such release and any substitution of Mortgaged Properties (or
any portion thereof) (I) the Aggregate Outstanding Extensions of Credit does not
exceed the lesser of the Secured Borrowing Base and the Aggregate Commitment, or
(II) the Required Lenders approve such release, then within ten days of such
request, release its Lien on such Unrestricted Cash or such Mortgaged Property
(or any portion thereof, including any related personal property); provided that
(X) if Unrestricted Cash is subject to the request for release, (Y) in the case
of a release described in clause (z) above or (Z) if Mortgaged Property subject
to the request for a release constitutes more than 10% of the book value of the
aggregate Secured Borrowing Base Assets used in the calculation of the Secured
Borrowing Base, then the Borrower shall provide to the Agent an updated
Borrowing Base Certificate evidencing compliance with the Secured Borrowing Base
as described above.  Any Unrestricted Cash released hereunder in exchange for
Mortgaged Property shall be paid in immediately available funds to the Loan
Party which shall have pledged such Mortgaged Property substituting
therefor.  Upon the release of the Agent’s Liens on any Unrestricted Cash or
Mortgaged Property, such Unrestricted Cash or Mortgaged Property shall no longer
be included in the calculation of the Secured Borrowing Base.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           A Loan Party may, without the consent of any Lender, the Agent or
any other Person, (A) make immaterial dispositions (including, but not limited
to, lot line adjustments) of portions of any Mortgaged Property for dedication
or public use to, or permit the creation of Liens to secure the levy of special
assessments in favor of, governmental authorities, community development
districts and property owners’ associations, (B) make immaterial dispositions of
portions of the Mortgaged Property to third parties for the purpose of resolving
any encroachment issues, (C) grant easements, restrictions, covenants,
reservations and rights-of-way for resolving minor encroachment issues or for
access, water and sewer lines, telephone, cable and internet lines, electric
lines or other utilities or for other similar purposes, and (D) consent to or
join in any land use or other development approval documents (including
subdivision plats, easements and the like) provided that such disposition, grant
or consent is usual and customary in the normal course of the Borrower’s
development business and otherwise does not materially impair the value, utility
or operation of the applicable Mortgaged Property.  In connection with any
disposition or creation of any Lien or any grant or consent permitted pursuant
to this Section, the Agent shall execute and deliver or cause to be executed and
delivered any instrument reasonably necessary or appropriate in the case of the
dispositions referred to above to release the portion of the Mortgaged Property
affected by such disposition from the Lien of the applicable Mortgage, or to
subordinate the Lien of the applicable Mortgage, or acknowledge that the Lien of
any Mortgage is subordinate, to such Liens, easements, restrictions, covenants,
reservations and rights-of-way or other similar grants, or to evidence such
consent or joinder, in each case upon receipt by the Agent of (x) five Business
Days’ prior written notice thereof; (y) a copy of the applicable instrument or
instruments of disposition or subordination; and (z) a certificate from an
officer of the Borrower stating that such disposition is usual and customary in
the normal course of the Borrower’s development business and otherwise does not
materially impair the value, utility or operation of the applicable Mortgaged
Property.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           The Agent and the Lenders hereby agree that (A) upon satisfaction
of the Collateral Release Conditions, all of the security interests in, and
Liens on, the Collateral, shall be deemed to be forever released, discharged and
terminated, (B) upon satisfaction of the Permitted Secured Debt Conditions, all
of the security interests and Liens shall be deemed to be forever released,
discharged and terminated on the applicable Collateral being pledged to the
secured party providing the Secured Debt only to the extent such Secured Debt is
permitted under Section 6.02 (it being understood that, in the case of this
clause (B), no Liens shall be released, discharged or terminated on Collateral
included in the Secured Borrowing Base and the proceeds thereof) and (C) upon
the occurrence of the Termination Date prior to the Collateral Release Date and
payment in full of all the outstanding Obligations (or, with respect to
outstanding Facility Letters of Credit, cash collateralization or other
arrangements reasonably satisfactory to Issuing Lenders therefor and the Agent)
all of the security interests in, and Liens on, the Collateral, shall be deemed
to be forever released, discharged and terminated.  In the case of the foregoing
clause (A), all provisions herein related to the Secured Borrowing Base and
Liens of the Agent on Collateral shall be deemed automatically terminated and of
no further force and effect from and after the date that the Collateral Release
Conditions shall have been satisfied. From and after the date that the
Collateral Release Conditions or the Permitted Secured Debt Conditions, as the
case may be, shall have been satisfied or the Termination Date shall have
occurred and all outstanding Obligations shall have been paid in full (or, with
respect to outstanding Facility Letters of Credit, cash collateralized or
provided for pursuant to other arrangements reasonably satisfactory to Issuing
Lenders therefor and the Agent), the Agent shall (x) execute (as applicable) and
deliver Uniform Commercial Code termination statements (and to, the extent
permitted under the Uniform Commercial Code in effect in any relevant
jurisdiction, does hereby authorize the Loan Parties from and after the date
that the Collateral Release Conditions or the Permitted Secured Debt Conditions,
as the case may be, shall have been satisfied to file, or cause to be filed,
such termination statements), intellectual property release documents and such
other instruments of release and discharge pertaining to the security interests
and other Liens granted to the Agent pursuant to the Security Documents in any
of the Collateral being so released as the Borrower may reasonably request to
effectuate, or reflect of public record, the release and discharge of all such
security interests and Liens and (y) deliver promptly all Collateral in its
possession to the extent that the Liens on such Collateral are being released,
discharged or terminated.  All of the foregoing deliveries shall be at the
expense of the Borrower, with no liability to the Agent or any Lender, and with
no representation or warranty by or recourse to the Agent or any Lender.
 
(vi)           The Agent will be entitled to obtain, and at the request of
Required Lenders shall obtain, at Borrower’s expense a new Acceptable Appraisal
of each Real Property (or any portion thereof) included in the Secured Borrowing
Base, but not more than once every twelve (12) months during the term of this
Agreement; provided that, in addition to the foregoing, the Agent will be
entitled to obtain, at the Borrower’s expense, additional Acceptable Appraisals
of any such Real Property (or any portion thereof) if (x) an Event of Default
exists or (y) an appraisal is required under applicable Law.
 
(vii)           The Secured Borrowing Base shall be administered by the Agent in
accordance with such requirements as may be established by the Agent from time
to time.  Administration of the Secured Borrowing Base shall include, without
limitation:
 
 
 

--------------------------------------------------------------------------------

 
 
(A)           Inspections.  The Agent, Construction Inspector or their
respective employees, agents or representatives shall be entitled to inspect the
Collateral included in the Secured Borrowing Base from time to time, as follows:
(I) at the Agent's option, but typically no more than once each quarter, the
Construction Inspector may review the inventory status from the financial
records of the Loan Parties, which will include sales reports, copies of
contracts, paid invoices, etc.; (II) at the Agent's option, a portion of the
vertical construction will be selected at random, but extensions will not be
predicated upon satisfactory inspections prior to the extension of such credit;
(III) at the Agent's option, at least once each quarter, the Construction
Inspector may review up to 5% of the Housing Units of two divisions of the Loan
Parties included in the Secured Borrowing Base; (IV) land development work for
Mortgaged Properties in which Loan proceeds are requested to be advanced will be
inspected periodically by the Construction Inspector at the Agent's sole
discretion; and (V) material negative variances will be discussed with the
Borrower and, if not satisfactorily resolved, will be reflected in the current
month’s Borrowing Base Certificate.  All inspections made by the Agent,
Construction Inspector or their respective employees, agents or representatives,
shall be made solely and exclusively for the protection and benefit of the
Lenders and neither the Borrower nor any other Person shall be entitled to claim
any loss or damage against the Agent, the Construction Inspector, any Lender or
any of their respective employees, agents or representatives for failure to
properly discharge any alleged duties of the Agent.


(B)           Work-in-Progress Documentation.  The Agent shall be
entitled to inspect not more than once each quarter the documentation with
respect to all work-in-progress including, without limitation, sales contracts,
end loan commitments, buyer deposits, lot purchase closing statements,
certificates of occupancy, notices of commencement, etc.  Further, the Agent may
request such documentation monthly with respect to a random sample pool of such
documentation.


(C)           Budget.  Upon request of the Agent from time to time, a budget
setting forth the estimates of the total cost of construction for specific
Housing Units included in the Secured Borrowing Base shall be provided by the
Borrower to the Agent, at the Borrower’s sole expense.


(D)           Plan and Cost Review.  Upon request of the Agent from time to
time, plans and cost budgets with respect to land development work in respect of
Mortgaged Properties included in the Secured Borrowing Base shall be provided by
the Borrower to the Agent, at the Borrower’s expense.


(E)           Title Updates.  The Agent may require, from time to time, such
title updates (including without limitation, ownership and encumbrance reports)
with respect to the Collateral in the Secured Borrowing Base to confirm the lien
status of such Collateral (in particular, that the Security Documents continue
to constitute a first lien on and security interest in such Collateral subject
only to Permitted Encumbrances), as the Agent deems reasonably prudent all at
the Borrower’s sole expense.
 
 
 

--------------------------------------------------------------------------------

 
 
(viii)                      The Borrower shall pay all reasonable fees and
expenses associated with any of the actions taken under this Section 2.01.2(b)
including, without limitation, (A) all reasonable fees and charges with respect
to any appraisal, re-appraisal, and survey costs, (B) title insurance charges
and premiums, (C) title search or examination costs, including abstracts,
abstractors' certificates and uniform commercial code searches, (D) judgment and
tax lien searches for each Loan Party, (E) reasonable fees and costs of
environmental investigations site assessments and remediations, (F) recordation
taxes, documentary taxes, transfer taxes and mortgage taxes, and (G) filing and
recording fees.
 
(ix)           The Secured Borrowing Base shall be calculated at the times and
in the manner set forth below in this Section:
 
(A)           Within thirty-five (35) days after the end of each calendar month,
beginning with the calendar month ending October 31, 2007, and at such other
times as the Agent or the Required Lenders may reasonably require, the Borrower
shall provide the Agent with a Borrowing Base Certificate showing the Borrower’s
calculations of the components of the Secured Borrowing Base together with all
documentation and other data supporting such calculations as the Agent may
require.  The Agent shall have a period of five Business Days following receipt
of a Borrowing Base Certificate to notify the Borrower of its disapproval
thereof.  Failure of the Agent to so notify the Borrower within such five
Business Day period shall be deemed approval and such Secured Borrowing Base as
set forth in such Borrowing Base Certificate shall be effective as of the date
approved (or deemed approved) by the Agent.  The amount so approved (or deemed
approved) shall constitute the Secured Borrowing Base until such time as a new
Borrowing Base Certificate is delivered and approved in accordance with this
Section.
 
(B)           In the event that the Agent timely notifies the Borrower of its
disapproval of a Borrowing Base Certificate, then the Agent shall notify the
Borrower in writing of the amount of the Secured Borrowing Base as reasonably
determined by the Agent and the basis of such determination, and the effective
date thereof (which shall be the date of the giving of such notice by the
Agent), and such amount shall thereupon and thereafter constitute the Secured
Borrowing Base which shall remain in effect until such time as a new Borrowing
Base Certificate is delivered and approved in accordance with this Section.
 
(C)           Each determination of the Secured Borrowing Base in accordance
with this Section shall be binding and conclusive upon the parties hereto,
provided that the Lenders are not bound to rely on information and figures
provided by the Borrower if the Agent reasonably determines in good faith that
it would be inappropriate to do so.  Nothing contained herein shall be deemed to
restrict the Borrower from submitting additional Borrowing Base Certificates to
the Agent for its approval at times other than those required hereunder.”.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3  Amendment to Section 2.05.  Sections 2.05(a) and (b) of the Credit
Agreement are hereby amended by deleting the subsection in its entirety and
inserting in lieu thereof the following:
 
“(a)  On and after the First Amendment Effective Date, but prior to the date of
the Senior Notes Resolution, the Applicable Eurodollar Margin shall be
3.50%.  On and after the date of the Senior Notes Resolution, the Applicable
Eurodollar Margin shall be determined by reference to the Leverage Ratio in
accordance with the following pricing grid and the provisions of this Section
2.05:
 
Leverage
Ratio
Less than
1.00x
Greater than
or equal to
1.00x and less
than 1.25x
Greater than or
equal to 1.25x
and less than
1.75x
Greater than
or equal to
1.75x
Applicable
Eurodollar
Margin
1.50%
1.75%
2.00%
2.25%



 
(b)  The Applicable Eurodollar Margin under the foregoing pricing grid shall be
determined with reference to the Leverage Ratio as of the last day of each
fiscal quarter.  The determination of the Leverage Ratio shall be made from the
then most recent annual or quarterly financial statements of the Borrower
delivered by the Borrower pursuant to Sections 5.08(1) and 5.08(2) or, at any
time prior to delivery of the Restated Financial Statements in accordance with
the First Amendment, pursuant to the Interim Financial Statements (as defined in
the First Amendment) and the adjustment, if any, to the Applicable Eurodollar
Margin shall take place on, and be effective from and after, the fifth Business
Day after the date on which the Agent has received such financial statements.”.
 
3.4  Amendments to Section 2.11.
 
(a)  Section 2.11 is hereby amended by adding immediately after Section 2.11(b)
therein a new Section 2.11(c) as follows:
 
“(c)  If at any time after the Borrower complies with Section 5.16 but prior to
the Collateral Release Date, the Aggregate Outstanding Extensions of Credit
exceeds the lesser of the Borrowing Base and the Aggregate Commitment, then the
Borrower shall within two Business Days thereafter prepay Loans and/or cash
collateralize the Facility Letter of Credit Obligations in an aggregate amount
equal to any such excess.”.
 
3.5  Amendment to Section 2.22.1.  Section 2.22.1(b) of the Credit Agreement is
hereby amended by adding at the end of the sentence therein the
following:  “, provided that as to any Facility Letter of Credit issued prior to
the Collateral Release Date, the Borrower shall not request Facility Letters of
Credit for any purposes other than for such purposes which are permitted to be
secured by a “Permitted Lien” under, and as defined in, each of the Senior
Indentures without regard to the provisions of clause (xi) thereunder”.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6  Amendments to Section 2.22.3.  Section 2.22.3 of the Credit Agreement is
hereby amended by (a) adding at the end of clause (iii)(a) of such Section the
following proviso “; provided that as to any representations and warranties made
prior to the Restated Financial Statements Delivery Date, this condition shall
be deemed to have been waived solely to the extent that the representations and
warranties contained in Section 4.04 (Financial Statements), Section 4.06 (Other
Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment) and
Section 4.17 (Accuracy of Information) are incorrect, incomplete or misleading
as a result of (or in the case of the representations and warranties contained
in Section 4.07, directly resulting from) the matters identified in the Audit
Committee Report giving rise to the restatement of the Borrower’s financial
statements (it being understood that any certificate to be delivered pursuant to
this Section may be so qualified)” and (b) adding after the phrase “If
applicable under Section 7.03” at the beginning of clause (iii)(c) of such
Section “at any time after the Collateral Release Date”.
 
3.7  Amendment to Section 2.22.6.  Section 2.22.6 of the Credit Agreement is
hereby amended by:
 
(a) deleting the “The” at the beginning of paragraph (c) of such Section and
substituting in lieu thereof “(i)  At any time after the Collateral Release
Date, the”’ and
 
(b) adding a new paragraph (ii) at the end of paragraph (c) of such Section as
follows:
 
“(ii)           At any time prior to the Collateral Release Date, if any draft
is paid under any Facility Letter of Credit, the Borrower shall reimburse the
Issuing Lender for the amount of (a) the draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by the Issuing Lender in connection
with such payment, not later than 12:00 Noon, Charlotte, North Carolina time, on
(i) the Business Day immediately following the day that the Borrower receives
notice of such draft, if such notice is received on such day prior to 10:00
A.M., Charlotte, North Carolina time, or (ii) if clause (i) above does not
apply, the second Business Day following the day that the Borrower receives such
notice.  Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date when such payment is required as set
forth above, Section 2.07(a) and (y) thereafter, Section 2.07(d).”.
 
3.8  Amendments to Section 3.02.  Section 3.02 of the Credit Agreement is hereby
amended by (a) adding at the end of clause (1)(a) of such Section the following
proviso “; provided that this condition shall be deemed to have been waived
solely to the extent that the representations and warranties contained in
Section 4.04 (Financial Statements), Section 4.06 (Other Agreements), Section
4.07 (Litigation), Section 4.14 (Law; Environment) and Section 4.17 (Accuracy of
Information) of the Credit Agreement are incorrect, incomplete or misleading as
a result of (or in the case of the representations and warranties contained in
Section 4.07, directly resulting from) the matters identified in the Audit
Committee Report giving rise to the restatement of the Borrower’s financial
statements (it being understood that any certificate to be delivered pursuant to
this Section may be so qualified)” and (b) adding after the phrase “If
applicable under Section 7.03” at the beginning of clause (1)(c) of such Section
“at any time after the Collateral Release Date”.
 
 
 

--------------------------------------------------------------------------------

 
 
3.9  Amendment to Article IV.  Article IV of the Credit Agreement is hereby
amended by adding immediately after Section 4.17 the following new Sections 4.18
and 4.19:
 
“4.18.                      Security Documents.  (a) After the execution and
delivery thereof in accordance with Section 5.16 until the Collateral Release
Date or other release thereof permitted under this Agreement, each of the Cash
Collateral Agreement and the Collateral Agreement is effective to create in
favor of the Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the other Collateral described in the Collateral
Agreement, when financing statements in appropriate form are filed in the
appropriate jurisdictions, the Collateral Agreement shall constitute a fully
perfected Lien on all right, title and interest of the Borrower and the
Guarantors in such Collateral (other than such Collateral in which a security
interest cannot be perfected by filing of a financing statement under the UCC as
in effect at the relevant time in the relevant jurisdiction) and the proceeds
thereof, as security for the Obligations (as defined in the Cash Collateral
Agreement or the Collateral Agreement, as applicable), in each case prior and
superior in right to any other Person except (other than with respect to the
Cash Collateral Agreement), Liens permitted under Section 6.01(1) through (6) .
 
(b)  Upon execution and delivery thereof until the Collateral Release Date or
other release thereof permitted under this Agreement, each of the Mortgages is
effective to create in favor of the Agent, for the benefit of the Lenders, a
legal, valid and enforceable Lien on the Mortgaged Properties described therein
and proceeds thereof, and when the Mortgages are filed in the appropriate
recording offices, each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of Borrower and the
Guarantors in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than those exceptions to title set
forth in the applicable title insurance policy described in clause (c) of the
definition of Mortgage Conditions).
 
4.19  Certain Representations and Warranties.  So long as waivers contained in
Section 2.1(b) of the First Amendment are in effect, the representations and
warranties contained in Section 4.04 (Financial Statements), Section 4.06 (Other
Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment) and
Section 4.17 (Accuracy of Information) shall be deemed to be made as set forth
in this Agreement except that such representations and warranties shall be
deemed to be made with an exception for (or in the case of the representations
and warranties contained in Section 4.07, the matters directly resulting from)
the matters identified in the Audit Committee Report giving rise to the
Restatement.”.
 
 
 

--------------------------------------------------------------------------------

 
 
3.10  Amendment to Section 5.08.  Section 5.08(6) of the Credit Agreement is
hereby amended by inserting the phrase “ending at any time after the Collateral
Release Date” immediately after the words “calendar month” in the second line of
such Section.
 
3.11  Amendment to Section 5.15.  Section 5.15 of the Credit Agreement is hereby
amended by inserting immediately after the defined term “Title Companies” in the
last sentence therein the parenthetical “(other than Beazer Title Agency of
Arizona, LLC)”.
 
3.12  Amendment to Article V.  Article V of the Credit Agreement is hereby
amended by adding immediately after Section 5.15 the following:
 
“Section 5.16 Post-Closing Matters.  Within five Business Days after the First
Amendment Effective Date, deliver, and cause each Subsidiary to deliver, to the
Agent evidence of the actions specified on Schedule 5.16(1), (2), (3), (5), (6),
(7) and (8) and within ten Business Days after the First Amendment Effective
Date, deliver, and cause each Subsidiary to deliver, to the Agent evidence of
the actions specified on Schedule 5.16(4); provided that each such date may be
extended by the Agent acting in its reasonable discretion and in each case upon
terms and conditions reasonably satisfactory to the Agent.”.
 
3.13  Amendment to Section 6.01.  Section 6.01 of the Credit Agreement is hereby
amended by (i) deleting the period at the end of paragraph (7), (ii) inserting
in lieu thereof “;” and (iii) adding at the end thereof immediately after
paragraph (7) in such section the following:
 
“(8)           Liens pursuant to the Security Documents.”


3.14  Amendment to Section 6.11.  Section 6.11 of the Credit Agreement is hereby
amended by (a) deleting the “and” immediately prior clause (d) therein and
inserting in lieu thereof a comma and (b) adding immediately after clause (d)
therein the following:  “and (e) any amendments of the Senior Indentures, in
form and substance reasonably satisfactory to the Agent, in connection with a
Senior Notes Resolution”.
 
3.15  Amendments to Section 7.01.  Section 7.01 of the Credit Agreement is
hereby amended by deleting the dollar amount “$1,000,000,000” in clause (i) in
such Section and inserting in lieu thereof the dollar amount “$900,000,000”.
 
3.16  Amendment to Section 7.03.  Section 7.03 of the Credit Agreement is hereby
amended by inserting the phrase “after the Collateral Release Date” immediately
after the words “At any time” in the first line of such Section.
 
3.17  Amendment to Section 7.04.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  Section 7.04 of the Credit Agreement is hereby amended by deleting the
subsection in its entirety and inserting in lieu thereof the following:
 
“Section 7.04 Interest Coverage Ratio.  The Borrower shall maintain an Interest
Coverage Ratio of not less than the ratio set forth below opposite such fiscal
quarter, which ratio shall be determined as of the last day of each fiscal
quarter for the four-quarter period ending on such day:
 
Fiscal Quarter
 
Interest Coverage Ratio
     
September 30, 2007
 
1.00 to 1.00
December 31, 2007
 
0.50 to 1.00
March 31, 2008
 
0.25 to 1.00
June 30, 2008
 
0.25 to 1.00
September 30, 2008
 
0.25 to 1.00
December 31, 2008
 
0.25 to 1.00
March 31, 2009
 
0.50 to 1:00
June 30, 2009
 
0.50 to 1.00
September 30, 2009
 
0.75 to 1.00
December 31, 2009
 
1.00 to 1.00
March 31, 2010
 
1.25 to 1.00
June 30, 2010
 
1.50 to 1.00
September 30, 2010 and
each fiscal quarter
thereafter
 
1.75 to 1.00



 
3.18  Amendment to Section 7.06.  Section 7.06 of the Credit Agreement is hereby
amended by deleting such Section in its entirety and inserting in lieu thereof
the following:
 
“Section 7.06  Minimum Liquidity.  If as of the last day of the fiscal quarter
most recently ended (a) the Interest Coverage Ratio is less than 1.75 to 1.00
and (b) the ratio of Adjusted Cash Flow From Operations for the last four
quarters then ended to Interest Incurred by the Loan Parties for the last four
quarters then ended is less than 1.75 to 1.00, on and after such day, the
Borrower shall maintain Unrestricted Cash not included in the Secured Borrowing
Base, together with any Borrowing Base Availability, in an amount of not less
than $120,000,000.”.
 
3.19  Amendment to Section 8.01.  Section 8.01 of the Credit Agreement is hereby
amended by (a) adding at the end of Section 8.01(3) the phrase “except as
otherwise provided in Section 8.01(12)” and (b) adding at the end of such
Section immediately after paragraph (10) therein new paragraphs (11), (12) and
(13) as follows:
 
“(11)                      Except with respect to releases of Liens permitted
under this Agreement, any of the Security Documents prior to the Collateral
Release Date shall cease, for any reason, to be in full force and effect, or any
Loan Party or any Affiliate of any Loan Party shall so assert, or prior to the
Collateral Release Date any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby;
 
 
 

--------------------------------------------------------------------------------

 
 
(12)           Any Loan Party shall default in the observance or performance of
(a) any covenant contained in Section 5.16 or (b) prior to the Collateral
Release Date, any term, covenant or agreement contained in the Cash Collateral
Agreement, the Collateral Agreement or any Mortgage, and such default contained
in this clause (b) shall continue unremedied for 30 consecutive days;


(13)           Any adverse judgment shall have been entered in the Senior Notes
Litigation, and such adverse judgment shall not have been stayed, annulled or
rescinded within 60 days of being entered;”.


3.20  Amendment to Credit Agreement.  The Credit Agreement is hereby amended by:
 
(a)  adding new Schedules IV, V and 5.16 thereto in the form attached hereto as
Exhibits A, B and C;
 
(b)  deleting Exhibit D in its entirety and inserting in lieu thereof a new
Exhibit D in the form attached hereto as Exhibit D; and
 
(c)           deleting Schedules 4.07 and 4.14 in their entirety and inserting
in lieu thereof new Schedules 4.07 and 4.14 attached hereto as Exhibits E and F.
 
SECTION 4.  CONDITIONS PRECEDENT.
 
4.1  Effective Date.  This First Amendment shall become effective as of the date
first set forth above (the “First Amendment Effective Date”) following the date
on which all of the following conditions have been satisfied or waived:
 
(a)  Execution and Delivery.  The Agent shall have received:
 
(1)  this First Amendment, executed and delivered by a duly authorized officer
of the Borrower and the Lenders constituting Required Lenders;
 
(2)  an executed Acknowledgment and Consent, in the form set forth as Exhibit H
hereto, or a facsimile transmission thereof, from each Guarantor (such
Acknowledgment and Consent, together with this First Amendment, the “Amendment
Documents”);
 
(3)  all fees required to be paid, and all reasonable out-of-pocket expenses for
which invoices have been presented (including reasonable fees, disbursements and
other charges of counsel to the Agent), on or before the First Amendment
Effective Date;
 
(4)  a certificate duly executed by the Chief Financial Officer of the Borrower
certifying that no Default or Event of Default shall have occurred and be
continuing on the First Amendment Effective Date after giving effect to this
First Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  The Agent shall have received for the account of each Lender entitled
thereto, an amendment fee in an amount equal to 0.35% of such Lender’s
Commitment calculated as of the First Amendment Effective Date, but such fees
shall be payable (i) only to each Lender that has delivered (including by way of
facsimile or electronic mail) its executed signature page to this Amendment to
the attention of Robert Trust or Elisabeth Juterbock, of Simpson Thacher &
Bartlett LLP, 425 Lexington Ave., New York, New York 10017, telecopy number
212-455-2502, email rtrust@stblaw.com or ejuterbock@stblaw.com at or prior to
5:00 P.M., New York time, on Wednesday, October 10, 2007, and (ii) only if the
Borrower executes this Amendment; and
 
(c)  After giving effect to this Amendment, there shall be no Default or Event
of Default.
 
SECTION 5.  GENERAL.
 
5.1  Representations and Warranties.
 
(a)  In order to induce the Agents and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Agents, the Arrangers and the
Lenders that after giving effect to this Amendment, the representations and
warranties of the Borrower contained in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the First
Amendment Effective Date (after giving effect hereto) as if made on and as of
the First Amendment Effective Date (except where such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); provided that the representations and warranties
contained in Section 4.04 (Financial Statements), Section 4.06 (Other
Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment) and
Section 4.17 (Accuracy of Information) shall be deemed to be made as set forth
in the Credit Agreement except that such representations and warranties shall be
deemed to be made with an exception for the matters identified in the Audit
Committee Report giving rise to the Restatement.
 
(b)  In order to induce the Agents and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Agents, the Arrangers and the
Lenders that each of the Borrower and the Guarantors has all necessary corporate
power and authority to execute and deliver the Amendment Documents; the
execution and delivery by each such party of the Amendment Documents have been
duly authorized by all necessary corporate action on its part; and the Amendment
Documents have been duly executed and delivered by each such party and
constitute each such party’s legal, valid and binding obligation, enforceable in
accordance with its terms.
 
5.2  Notice of Effectiveness.  The Agent shall promptly advise the Lenders and
the Borrower that this Amendment has become effective and of the First Amendment
Effective Date.
 
5.3  APPLICABLE LAW AND JURISDICTION.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA.
 
 
 

--------------------------------------------------------------------------------

 
 
5.4  Counterparts.  This First Amendment may be executed by the parties hereto
in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
5.5  Successors and Assigns.  This First Amendment shall be binding upon and
inure to the benefit of the Borrower and its successors and assigns, and upon
the Agents and the Lenders and each of their respective successors and
assigns.  The execution and delivery of this Amendment by any Lender prior to
the First Amendment Effective Date shall be binding upon its successors and
assigns and shall be effective as to any loans or commitments assigned to it
after such execution and delivery.
 
5.6  Continuing Effect.  Except as expressly amended hereby, the Credit
Agreement as amended by this First Amendment shall continue to be and shall
remain in full force and effect in accordance with its terms.  This First
Amendment shall not constitute an amendment or waiver of any provision of the
Credit Agreement not expressly referred to herein and shall not be construed as
an amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of the Agent or the Lenders except
as expressly stated herein.  Any reference to the “Credit Agreement” in any
Credit Document or any related documents shall be deemed to be a reference to
the Credit Agreement as amended by this First Amendment.
 
5.7  Headings.  Section headings used in this First Amendment are for
convenience of reference only, are not part of this First Amendment and are not
to affect the constructions o, or to be taken into consideration in
interpreting, this First Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.
 






BORROWER:
BEAZER HOMES USA, INC.,

a Delaware corporation
 
By:  /s/ Allan P. Merrill
Name: Allan P. Merrill
Title: Executive Vice President
 
 
 

--------------------------------------------------------------------------------

 




 
WACHOVIA BANK, NATIONAL ASSOCIATION,

 
as Agent and as a Lender





By: /s/ R. Scott
Holtzapple                                                                      
Name: R. Scott Holtzapple
Title:  Senior Vice President




 
CITIBANK, N.A., as a Lender





By: /s/ Marni
McManus                                                                      
Name: Marina McMannus
Title:  Vice President




 
BNP PARIBAS, as a Lender





By:  /s/ Duane
Helkowski                                                                      
Name:  Duane Helkowski
Title:  Managing Director


By:  /s/ Melissa
Balley                                                                                 
Name:  Melissa Balley
Title:  Vice President




 
THE ROYAL BANK OF SCOTLAND, as a Lender





By: /s/ William
McGinty                                                                      
Name:  William McGinty
Title:  Senior Vice President




 
GUARANTY BANK, as a Lender





By: /s/ Amy
Satsky                                                                      
Name:  Amy Satsky
Title:  Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


 
REGIONS FINANCIAL CORPORATION, as a Lender





By: /s/ Daniel
McClurkin                                                                      
Name:  Daniel McClurkin
Title:  Assistant Vice President




 
JPMORGAN CHASE BANK, N.A., as a Lender





By: /s/ Wayne E.
Olson                                                                      
Name:  Wayne E. Olson
Title:  Vice President




 
CITY NATIONAL BANK, a national banking association, as a Lender





By: /s/ Xavier
Barrera                                                                      
Name:  Xavier Barrera
Title:  Vice President




PNC BANK, N.A., as a Lender


By: /s/ Douglas G.
Paul                                                                                 
Name:  Douglas G. Paul
Title:  Senior Vice President




UBS LOAN FINANCE, LLC, as a Lender


By: /s/ Irja R.
Otsa                                                                      
Name:  Irja R. Otsa
Title:  Associate Director Banking Products Services, US


By: /s/ Mary C.
Evans                                                                                 
Name:  Mary C. Evans
Title:  Associate Director Banking Products Services, US




COMERICA BANK, as a Lender


By: /s/ James
Graycheck                                                                                 
Name:  James Graycheck
Title:  Vice President
 